NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD JAMES ARTZ, as Trustee of                No. 20-16321
The Edward James Artz Trust,
                                                D.C. No. 2:20-cv-01195-JZB
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

ROYCE T. FLORA, Maricopa County
Treasurer; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                 Stephen M. McNamee, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Edward James Artz appeals pro se from the district court’s judgment

dismissing his action seeking to compel arbitration. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Kilgore v. KeyBank, Nat’l Ass’n,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
718 F.3d 1052, 1057 (9th Cir. 2013) (denial of motion to compel arbitration);

Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987) (sua sponte

dismissal under Fed. R. Civ. P. 12(b)(6)). We affirm.

      The district court properly dismissed Artz’s action because Artz failed to

allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face”

(citation and internal quotation marks omitted)); see also Kilgore, 718 F.3d at 1058

(Federal Arbitration Act mandates that the district court “shall direct the parties to

proceed to arbitration on issues as to which an arbitration agreement has been

signed,” and the district court must determine “whether a valid agreement to

arbitrate exists” (citations, internal quotation marks, and emphasis omitted)).

      We reject as without merit Artz’s contentions that the district court violated

his constitutional rights, or otherwise acted with impropriety or gave the

appearance of impropriety in its conduct.

      Artz’s “motion to obtain sealed document” (Docket Entry No. 8) is denied as

unnecessary. See Fed. R. App. P. 10(a) (record on appeal includes original papers

and exhibits filed in the district court); 9th Cir. R. 30-1.3 (pro se appellant need not

file excerpts of record).

///


                                            2                                         20-16321
All other pending motions and requests are denied.

AFFIRMED.




                                  3                  20-16321